Exhibit 15.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-13144) pertaining to the Employee’s stock option plan of Compugen Ltd. of our report dated March 7, 2010, with respect to the consolidated financial statements of Compugen Ltd. included in this Annual Report (Form 20-F) for the year ended December 31, 2009. March 7, 2010 /s/ KOST FORER GABBAY & KASIERER Tel-Aviv, Israel A Member of Ernst & Young Global
